DETAILED ACTION
	In Reply filed on 07/28/2022 Claims 1-20 are pending. Claims 5-7 and 10-17 are withdrawn based on restriction/election requirement. Claims 1-4, 8-9, and 18-20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The term “previously finished production part” in the claims is interpreted as a part which was previously manufactured before the first “placing” step of the claimed method.

The term “previously finished vehicle part” in the claims is interpreted as a part, to be used in a vehicle, which was previously manufactured before the first “placing” step of the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4, 8- 9, and 18- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 5774966 (“Yates”) in view of JP 2003-285355 A (“Yuzuhara”).
	Regarding claim 1, Yates teaches a method for applying an injection molded part to a previously finished production part (Col. 1 lines 46- 50, Col. 3 lines 29- 38, Col. 3 lines 59- 67, and Figs. 2- 4 teach injection molding onto a fabric. Fabric, by definition, is previously produced in another manufacturing process prior to its placement between the molds of Yates) comprising:
	placing the previously finished production part in a mold having a top and bottom mold (Col. 1 lines 46- 50, Col. 3 lines 59- 67, and Figs. 2- 4 teach a fabric being disposed on a bed defined by two molds);
	sandwiching the previously finished production part between the bottom mold and the top mold, the top and bottom mold defining a cavity within a footprint of the previously finished production part (Col. 1 lines 46- 50, Col. 3 lines 59- 67, and Figs. 2- 4 teach a fabric being disposed on a bed defined by two molds; Fig. 4 displays the top and bottom molds defining a cavity); and
	injecting plastic into the cavity to locally apply the injection molded part around a top and a bottom of the previously finished production part (Col. 3 lines 59- 67 and Claim 1 teach forcing plastic around the top and bottom of the fabric);
	wherein the injection molded part is an identification portion (Col. 2 lines 62- 67, Col. 3 lines 44- 48 teach a logo disposed on the fabric).
	Yates does not explicitly teach injecting a resin into the cavity.
	Yuzuhara teaches injecting a resin into the cavity ([0022] and Fig. 5c teach injecting resin into the cavity 3a, 3b, 4a, 4b).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the plastic of Yates with the resin taught by Yuzuhara because this is a substitution of equivalent elements yielding predictable results. Both references teach forming a plastic decoration over a panel of material (Yates - Col. 3 lines 43- 47 and Figs. 2- 4; Yuzuhara – [0001]). Furthermore, Yates teaches any suitable hardening plastic can be utilized so long as the color differs from the fabric (Col. 3 lines 39- 44) which further suggests the above substitution would yield nothing more than predictable results.

	Regarding claim 2, Yates teaches cooling the plastic (Claim 7); and removing the previously finished production part with the injection molded part (Abstract teaches separating the molds; Fig. 1 displays the overmolded product outside of the molds. Thus, the overmolded product had to be removed from the mold).
Yates does not explicitly teach a resin.
	Yuzuhara teaches a resin ([0022] and Fig. 5c teach injecting resin into the cavity 3a, 3b, 4a, 4b).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the plastic of Yates with the resin taught by Yuzuhara because of reasons set forth in claim 1.

Regarding claim 3, Yates teaches removing the previously finished production part with the injection molded part comprises: urging the top mold away from the finished product with the injection molded part; and retrieving the finished product part with the injection molded part from the bottom part (Claim 1 and Abstract teach separating the pressure plate/top mold from the fabric, leaving the hardened plastic embedded in the fabric; Fig. 1 displays the overmolded product outside of the molds. Thus, the overmolded product had to be removed from the mold).

	Regarding claim 4, Yates teaches placing the previously finished production part atop the bottom mold comprises aligning the previously finished production part with the bottom mold (Col. 3 lines 59- 63 and Claim 3).

Regarding claim 8, Yates does not explicitly teach a footprint of the top mold is smaller than the footprint of the previously finished production part.
Yuzuhara teaches a footprint of the top mold is smaller than the footprint of the previously finished production part (Figs. 2, 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the footprints of Yates with those of Yuzuhara because this is a substitution of equivalent elements yielding predictable results. Both references teach forming a decoration over a panel of material (Yates - Col. 3 lines 43- 47 and Figs. 2- 4; Yuzuhara – [0001]).
Alternatively, and/or additionally, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the footprints of Yates with those of Yuzuhara motivated by continuously manufacturing the products which increases the productivity of the method (Yuzuhara – Fig. 2 and [0007]). 

	Regarding claim 9, Yates does not explicitly teach a footprint of the bottom mold is smaller than the footprint of the previously finished production part
Yuzuhara teaches a footprint of the bottom mold is smaller than the footprint of the previously finished production part (Figs. 2, 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the footprints of Yates with those of Yuzuhara motivated by reasons set forth in claim 8.

Regarding claim 18, Yates teaches a method for applying an injection molded part to a previously finished production part (Col. 1 lines 46- 50, Col. 3 lines 29- 38, Col. 3 lines 59- 67, and Figs. 2- 4 teach injection molding onto a fabric. Fabric, by definition, is previously produced in another manufacturing process prior to its placement between the molds of Yates) comprising:
	placing the previously finished production part in a mold having a top and bottom mold (Col. 1 lines 46- 50, Col. 3 lines 59- 67, and Figs. 2- 4 teach a fabric being disposed on a bed defined by two molds);
	sandwiching the previously finished production part between the bottom mold and the top mold, the top and bottom mold defining a cavity within a footprint of the previously finished production part (Col. 1 lines 46- 50, Col. 3 lines 59- 67, and Figs. 2- 4 teach a fabric being disposed on a bed defined by two molds; Fig. 4 displays the top and bottom molds defining a cavity); and
	injecting resin into the cavity to locally apply the injection molded part around a top and a bottom of the previously finished production part (Col. 3 lines 59- 67 and Claim 1 teach forcing plastic around the top and bottom of the fabric);
wherein the injection molded part is an identification portion (Col. 2 lines 62- 67, Col. 3 lines 44- 48 teach a logo disposed on the fabric).
Yates does not explicitly teach injecting a resin into the cavity; a footprint of the top mold is less than a footprint of the previously finished production part; and a footprint of the bottom mold is less than a footprint of the previously finished production part.
Yuzuhara teaches injecting a resin into the cavity ([0022] and Fig. 5c teach injecting resin into the cavity 3a, 3b, 4a, 4b).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the plastic of Yates with the resin taught by Yuzuhara because of reasons set forth in claim 1.
Yuzuhara teaches a footprint of the top mold is smaller than the footprint of the previously finished production part (Figs. 2, 5); a footprint of the bottom mold is smaller than the footprint of the previously finished production part (Figs. 2, 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the footprints of Yates with those of Yuzuhara motivated by reasons set forth in claim 8.

	Regarding claim 19, Yates teaches the previously finished production part is a previously finished vehicle part (Col. 1 lines 46- 50, Col. 3 lines 29- 38, Col. 3 lines 59- 67, and Figs. 2- 4 teach injection molding onto a fabric. Fabric, by definition, is previously produced in another manufacturing process prior to its placement between the molds of Yates. Furthermore, the fabric is to be used in a vehicle so it constitutes a “vehicle part”).

Regarding claim 20, Yates teaches the previously finished production part is a previously finished vehicle part (Col. 1 lines 46- 50, Col. 3 lines 29- 38, Col. 3 lines 59- 67, and Figs. 2- 4 teach injection molding onto a fabric. Fabric, by definition, is previously produced in another manufacturing process prior to its placement between the molds of Yates. Furthermore, the fabric is to be used in a vehicle so it constitutes a “vehicle part”).

Response to Arguments
Applicant argues that because claim 1 is directed to a finished production part, it would be understood that the finished production part would be seen as a part that is ready to be installed. Applicant contends that if the part was not ready to be installed, then the part would not be seen as being “finished.” Applicant submits that a piece of fabric would not be seen as a finished production part as suggested by the Examiner. Applicant notes that Yates, 1:7-11 teaches “Most upholstered items utilize a fabric covering for decorative and protective purposes. These articles include cushions, arm rests, head rests, handles among other articles that may be found in automobiles . . .” to support the conclusion that the fabric is not a finished production part but instead a covering that is then attached to an article. As such, according to Applicant, the combination of Yates and Yuzuhara, do not teach or suggest the subject matter of the local application of an injection molded part to a finished production part.
The Examiner respectfully disagrees. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005). Because Applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. See In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. MPEP 2111.01(I). "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” MPEP 2111.01(II), Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). Applicant points to no special definition in the specification for this term and therefore the Examiner concludes that Applicant is not attempting to be their own lexicographer. See MPEP 2111(IV).
Here, Applicant argues that claim term “previously finished part” should be construed “as a part that is ready to be installed” (e.g., in a vehicle) under the term’s broadest reasonable interpretation or plain meaning consistent with the specification. In the instant specification, Applicant seems to take a broad view of what a “finished production part” is: 
The finished production part 41 may be formed by any type of method or material. For instance, the finished production part 42 may be injection molded. The finished production part 42 may also be made of wood or other materials such as, but not limited to, aluminum, steel, and composite laminates
Specification, ¶ [0038]. Yet, now Applicant desires a narrower construction of the term. Applicant’s narrower interpretation of the term has little, if any, support in the original specification. Nowhere does the specification describe a “previously finished part” as “a part that is ready to be installed” as Applicant construes it. Nowhere in the specification does Applicant disavow those parts which are not “ready to be installed.” Nowhere does the specification provide any guidance as to how an Examiner is to determine when a part is “ready to be installed.” However, the specification does provide paragraph [0038] which hardly imposes any limitations as to the plain meaning of “previously finished part.” Thus, the Examiner interprets the claim consistent with the specification. In doing so, the Examiner interprets the term “previously finished part” as a part which was previously manufactured before the first “placing” step of the claimed method. The fabric of Yates falls within this interpretation because it is well known that fabrics are created via manufacturing processes and the fabric of Yates is subsequently used in an injection molding process. The fact that the fabric can be further processed does nothing to rebut this point. 
Additionally, even taking Applicant’s construction of the term “finished production part,” the fabric of Yates still arguably reads on term. The fabric of Yates can be seen as a part that is ready to be installed, such as in a vehicle. Certainly, there may be steps required to install the fabric but again, there is serious lack of guidance as to how the Examiner is to determine what does constitute “ready to be installed” and what does not. 
Thus, the Examiner maintains the obviousness rejection under § 103 of claims 1-4, 8-9, and 18-20 over Yates in view of Yuzuhara.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744